

116 S3495 IS: Home Advantage for American Families Act
U.S. Senate
2020-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3495IN THE SENATE OF THE UNITED STATESMarch 12, 2020Mr. Rubio introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo reduce the excessive appreciation of United States residential real estate due to foreign purchases.1.Short titleThis Act may be cited as the Home Advantage for American Families Act.2.Expansion of tools to combat money laundering(a)In generalSubchapter II of chapter 53 of title 31, United States Code, is amended by adding at the end the following:5333.Reports on applicable residential property(a)DefinitionsIn this section:(1)Applicable residential propertyThe term applicable residential property means property described in section 1445(f) of the Internal Revenue Code of 1986 and which is located in any of the 15 largest metropolitan statistical areas by population (as determined by the Office of Management and Budget). (2)Foreign personThe term foreign person means any person that is not a citizen or permanent resident of the United States.(3)Sale of applicable residential propertyThe term sale of applicable residential property means the sale of an interest in applicable residential property.(b)ReportsAny foreign person involved in a transaction related to the sale of applicable residential property shall submit to the Secretary of the Treasury a report with respect to the transaction or any related transaction that contains—(1)the name and any other identification information that the Secretary determines is necessary of the individual purchasing the applicable residential property;(2)the amount and source of the funds received by the seller, as determined by the Secretary;(3)the date and nature of the transaction; and(4)any other information, including the identification of the person filing the report, that the Secretary determines is necessary.(c)RegulationsNot later than 180 days after the date of enactment of this section, the Secretary shall promulgate regulations carrying out this section..(b)Technical and conforming amendmentThe table of sections for chapter 53 of title 31, United States Code, is amended by adding at the end the following:5333. Reports on applicable residential property..(c)List of top 15 largest metropolitan statistical areasNot less than every 5 years, the Director of the Office of Management and Budget shall update the list of the 15 largest metropolitan statistical areas by population.3.Increased withholding on sale disposition of certain United States real property interests(a)In generalSection 1445 of the Internal Revenue Code of 1986 is amended by redesignating subsection (f) as subsection (g) and by inserting after subsection (e) the following new subsection:(f)Special rule for certain dispositions of residential real property(1)In generalIn the case of the disposition of any applicable residential property, subsection (a) shall be applied by substituting 30 percent for 15 percent.(2)Applicable residential propertyFor purposes of this subsection, the term applicable residential property means any interest which—(A)is an interest described in section 897(c)(1)(A)(i), and (B)is an interest in residential real property..(b)Effective dateThe amendments made by subsection (a) shall apply to dispositions after the date which is 60 days after the date of the enactment of this Act.4.Increase in low-income housing tax credit State ceiling(a)In generalSection 42(h)(3)(C) of the Internal Revenue Code of 1986 is amended by striking plus at the end of clause (iii), by striking the period at the end of clause (iv) and inserting , plus, and by inserting after clause (iv) the following:(v)the qualified single-family housing amount determined under subparagraph (J)..(b)Qualified single-Family housing amount(1)In generalSection 42(h)(3) of the Internal Revenue Code of 1986 is amended by adding at the end the following new subparagraph:(J)Qualified single-family housing amountThe qualified single-family housing amount determined under this subparagraph for any calendar year is an amount equal to the sum of—(i)10 percent of the amount determined under subparagraph (C)(ii) for such calendar year (determined after application of subparagraphs (H) and (I)),(ii)the excess (if any) of the amount described in clause (i) for the preceding calendar year over the amounts allocated to projects described in paragraph (9) for such preceding calendar year,(iii)the amount allocated within the State (not in excess of the amount determined under this subparagraph for the preceding calendar year reduced by the amount described in clause (ii) for the second preceding calendar year) for any project—(I)which is described in paragraph (9) and which fails to meet the 10 percent test under paragraph (1)(E)(ii) on a date after the close of the calendar year in which the allocation was made,(II)which does not become a qualified low-income housing project described in paragraph (9) within the period required by this section or the terms of the allocation, or(III)which is described in paragraph (9) and with respect to which an allocation is cancelled by mutual consent of the housing credit agency and the allocation recipient, plus(iv)the amount, if any, determined under subparagraph (D), applied—(I)by substituting unused qualified single-family housing carryover for unused housing credit carryover in clause (i) thereof, (II)without regard to clause (ii) thereof,(III)by substituting unused qualified single-family housing carryovers for unused housing credit carryovers in clause (iii) thereof, and(IV)by substituting an amount equal to its entire qualified single-family housing amount to projects described in paragraph (9) for entire State housing credit ceiling (determined without regard to amounts described in subparagraph (C)(v)) in clause (iv)(I) thereof..(2)Conforming amendments(A)Section 42(h)(3)(C) of such Code is amended by inserting (other than amounts allocated from the qualified single-family housing amount) after the housing credit dollar amount previously allocated within the State.(B)Section 42(h)(3)(D) of such Code is amended by inserting (determined without regard to amounts described in subparagraph (C)(v)) after entire State housing credit ceiling.(c)Set aside of increased amountsSection 42(h) of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph:(9)Set aside of qualified single-family housing amountThe portion of the State housing credit ceiling which is equal to the qualified single-family housing amount for any calendar year shall be allocated to projects consisting of 1 to 4 dwelling units that are located in qualified census tracts (as defined in subsection (d)(5)(B)(i))..(d)Effective dateThe amendments made by this section shall apply to allocations made for calendar years beginning after the date of the enactment of this Act.